JAMES H. FAULKNER, Retired Justice.
Jessie James Brooks was convicted of burglary in the third degree in the Circuit Court for Washington County on December 9,1987. He was sentenced to life imprisonment without parole. He appealed to this court, and his conviction and sentence were affirmed without opinion on July 21, 1989. 553 So.2d 136. Meanwhile, Brooks had filed a Rule 20, A.R.Cr.P.Temp., petition attacking his conviction. The petition was denied by the trial court on October 28, 1988.
On July 19, 1991, Brooks filed a post-conviction petition under Rule 32, Ala. R.Crim.P. in the Circuit Court for Washington County, alleging that his appellate counsel had been ineffective and that he had been denied a fair trial. The state moved to dismiss Brooks’s petition on the grounds (1) that the Circuit Court of Washington County did not have jurisdiction and (2) that the petition should have been filed with this court.
Without an evidentiary hearing, the trial court issued its order, holding that “the petition for relief from conviction or sentence be denied, in that this court is not the proper forum to address the issue of ineffective assistance of appellate counsel.” The court also noted in its order that the claim of denial of a fair trial was meritless.
We reverse and remand the case to the trial court and direct that the court hold an evidentiary hearing on the issues presented in Brooks’s petition.
A petition for post-conviction relief must be filed in the court of original conviction. Rule 32.1, Ala.R.Crim.P. In Brooks’s case the court of original conviction was the Circuit Court for Washington County. The petition was therefore filed in the proper court.
The state’s motion to dismiss did not address the merits of the petition, and it does state a proper ground of relief. A hearing is required to determine whether there is any merit to the allegations contained in the petition. Hines v. State, 516 So.2d 937 (Ala.Cr.App.1987). Cf. Ex parte Floyd, 457 So.2d 961 (Ala.1984).
The foregoing opinion was prepared by the Honorable JAMES H. FAULKNER, a former Alabama Supreme Court Justice, *587and his opinion is hereby adopted as that of the court.
REMANDED WITH DIRECTIONS.
All the Judges concur.